State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   D-93-14
___________________________________

In the Matter of CHRISTOPHER A.
   BURNS, an Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

CHRISTOPHER A. BURNS,
                    Respondent.

(Attorney Registration No. 2969103)
___________________________________

Calendar Date:   November 17, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Jevon L. Garrett of counsel), for petitioner.

     Christopher A. Burns, Kingston, respondent pro se.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1999.
He maintains an office for the practice of law in the City of
Kingston, Ulster County.

      By petition containing six charges, petitioner commenced
this disciplinary proceeding against respondent charging him with
collecting an impermissible nonrefundable fee (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 1.5 [d] [4]), failing
to promptly refund the unearned portion of his retainer fee upon
discharge by the client (see Rules of Professional Conduct [22
NYCRR 1200.0] rules 1.15 [c] [4]; 1.16 [e]), engaging in conduct
                              -2-                D-93-14

that is prejudicial to the administration of justice (see Rules
of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]) and
failing to maintain required bookkeeping records (Rules of
Professional Conduct [22 NYCRR 1200.0] rules 1.15 [d] [1] [i];
[d] [2]). Respondent admitted the allegations, which chiefly
concerned charges that he failed to take action to promptly
refund the unearned portion of a client's retainer fee following
his discharge, even after being put on notice by petitioner
regarding the deficiencies with his retainer agreement. We have
since granted petitioner's motion for an order declaring that the
pleadings raise no factual issues (see Rules of App Div, 3d Dept
[22 NYCRR] § 806.5).

      Now, with respondent having offered no submissions in
mitigation, we find him guilty of professional misconduct as
charged in the petition and as admitted by respondent. We
conclude that, under the circumstances presented, and noting
respondent's otherwise unblemished disciplinary record, censure
is an appropriate disciplinary sanction for respondent's
professional misconduct.

      Furthermore, under the particular circumstances herein, we
direct that respondent provide petitioner with three reports by a
certified public accountant confirming that he is maintaining
required bookkeeping records of client financial transactions in
accordance with the applicable provisions of the Rules of
Professional Conduct (see 22 NYCRR 1200.0). These reports shall
be due within 30 days of the date of this decision, within 30
days of June 11, 2015 and within 30 days of December 11, 2015.
Any failure to meet this requirement shall be reported by
petitioner to this Court. Additionally, we direct that, within
one calendar year of the entry of this decision, respondent
submit documentation to petitioner that he has completed four
credit hours of accredited continuing legal education
(hereinafter CLE) in ethics and professionalism and four credit
hours of CLE in law practice management, all in addition to the
CLE required of all attorneys in this state (see 22 NYCRR part
1500).

      Lahtinen, J.P., McCarthy, Rose, Lynch and Devine, JJ.,
concur.
                              -3-                  D-93-14

      ORDERED that respondent is found guilty of the professional
misconduct charged and specified in the petition of charges; and
it is further

     ORDERED that respondent is censured.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court